Van Syckel, J.
(dissenting). Clara Buckmaster, the plaintiff in ejectment, derived her title from the New York Bay Cemetery Company, the defendant in ejectment. All the deeds in her chain of title contain the following habendum clause': “To have and to hold the granted premises to the said-, heirs and assigns, for the uses of sepulture only, and to and for no other uses whatever, subject, however to the conditions and limitations and with the privileges specified in the rules and regulations now made or that may hereafter be made and adopted by the managers of the said cemetery for the government of the lot-holders and visitors of the same.”
The act of incorporation of the cemetery company provides that the company shall have exclusive superintendence of the *464cemetery, with power to cause the graves, walks and grounds to be kept in good order by such persons as they may employ.
The charter also imposes upon the company the duty of enclosing their grounds with a substantial fence, and of keeping the fence and grounds in good condition.
There was no evidence before the trial court that the lot-owner had been refused possession of her lots, for the purpose of sepulture or for any other purpose, or that any demand was made by her upon the company for possession for any purpose, before suit brought.
The court below directed a verdict for the plaintiff. In this I think there was error. A rule which permits every lot-owner, under such circumstances, to vex the company with an ejectment suit must prove ruinous to the best interest of the company and disable it to perform those duties which are cast upon it by its charter. The lot-owner is not entitled to the exclusive possession as against the company. Her right is not inconsistent with the continued possession of the company, and until that right is denied her I cannot comprehend how she can maintain any action against the corporation, which, so far as appears, has done nothing to exclude the lot-owner from the full enjoyment of her rights.
In my opinion the judgment below should be reversed.
For affirmance — The Chancellor, Chief Justice, Derue, Reed, Scudder, Brown, Cole, McGregor, Paterson, Whitaker. 9.
For reversal — Dixon, Magie, Yan Syckel, Clement. 4.